Exhibit 10.50

 



Amendment I to:

Executive Engagement Agreement dated January 24,2018

 

Initial Paragraph.

This initial Paragraph shall remain unchanged other than to add the following
modification to the sentence:

After the words "Employee" and before the ending parenthetical and period toward
the end of the sentence add the word "or 'Executive' and Trisara Ventures, LLC."

 

Section 1. Initial Ditties and title

The following bullet shall be added as Section I bullet 5:

In addition to the other consulting services listed above, Executive's
associated consultant Company, Trisara Ventures, LLC, shall provide key man
service of Executive during and through any sales process as it relates to
Section 3 bullet 5 for the sale of the major US based assets and as needed by
the Company, including but not limited to targeting buyers, creating processes,
and advising on terms of capital sales.

 

The following bullet shall be added as Section 1 bullet 6:

Executive's Company Trisara Ventures, LLC, shall provide consulting and board
related duties as it relates to other company's owned and/or operated by the
Company but outside of the World Poker Tom• (e.g., Allied °Spoils, eSports
Arean, and related companies).

 

Section 2. Term

The first parenthetical in this paragraph, reading "(e.g., the guaranteed 3 year
lockup)..." shall be deleted and replaced to accurately reflect Section 5(a) and
thus be replaced with the words "(e.g., the guaranteed 4 year lockup)"

 

Section 3. Compensation and Benefits.
Bullet I.

 

This paragraph shall remain unchanged, other than to add the following sentence
after the final sentence (which sentence ends with the words, "for every 6 month
period."):

For purpose of clarification the consultancy fee shall be entitled to be billed
by a company in which Executive provides service, currently designated as
Trisara Ventures, LLC. Both compensation and consultancy and board service fees
shall be adjusted to inflation according to the policy of WPT and/or Company.

 

Bullet 2.

This paragraph shall remain unchanged, other than to add the following sentence
after the final sentence (which sentence ends with the words, "solely by the CEO
of the Company": In the event of termination, the Bonus shall be paid out on a
proportional basis for any period after Six (6) months within any given year.

 

Bullet 5

The following bullet shall be added as Section 3 bullet 5:

"Key Principle Sales Lead Agreement. Upon the sale or disposition of the Company
equal to or above Forty Million ($40 Million), Executive shall be entitled
through his consulting company (Trisara Ventures, LLC) to an amount equal to Two
Percent (2%) of the total gross proceeds up to $45 Million and One Percent (I%)
of the total gross proceeds for sales greater than $45 Million (whether those
proceeds are in cash or stock) for the provision of consulting services,
executive sales advice and executive key man availability related to the sale.
Company shall act in good faith and not frustrate a larger value sale that would
otherwise effect Executives' compensation without fully compensating Executive.

 

Bullet  

The following bullet shall be added as Section 3 bullet 5:

This section memorializes agreement between Company and Executive in 2017 for
incentives for the Executive in exchange for certain targets below. The Company
acknowledged that WPT had been operating with a net loss of close to -$6 Million
under its approved then-current strategy and than the strategy of the Company
for WPT changed in 2017 creating, among other things, a substantial need to
improve the favorability of the financials. According, the Company and Executive
agreed to follows to achieve its financial targets in the most expedited means
possible:

 

The Company shall pay out Employee, up to $1,500,000, for his efforts to lead
the WPT toward profitability on a net earnings basis as follows: (a) for net
earnings behveen -$5 Million to -$4M ill ion shall be $245,000, (b) for net
earnings less than -$4M but equal or greater than -$3 Million shall be $490,000,
(c) from less than -$3M but equal to or greater than -$2Million shall be
$735,000, (d) from less than -$2 Million to equal or less than -$1 Million shall
be $980,000 and (e) from less than -$1 Million to profitable a full payment of
$1,500,000. Company acknowledges that much of the efforts to transform the
company were or have been done in 2017 and 2018 and consequently, shall pay this
profitability payment regardless of termination by Company. Company shall make
full payment based on the most current forecast in the event of a sale of the
Company for any year of the sale. For payments after the initial payment year,
Company shall subtract payments of the previous years from the total incentive
payment (e.g., if in year one, net profits for WPT are -$3M and in year 2, net
profits for the WPT are -$2 Million, Employee will be paid $490,000 in year one,
and $245,000 in year two ((i.e., $735,000 - $490,000)). Employee has a total of
Three (3) years from January 2018 to achieve any or all his profitability
incentive payments. In the event of a sale of WPT within the Three (3) year
period, Company agrees to deem Employee's full target fully met and shall
accelerate any outstanding amount of the full payment of $1,500,000 Million,
upon the closing of the sale.

 

Section 5: Termination

Subsection (b)

The first sentence of this section shall be modified

The following Section 5(3) shall be added to Section 5 Termination above

"(e) For clarification under this section, Employee/Executive fees,
compensations and benefits are guaranteed and must be paid during the Lockup
Term regardless of termination, (unless otherwise mutually agreed for example
for a one-time lump sum payment during a sale or disposition). After the Lockup
period, Employee shall be entitled to no less than an amount equal to twelve
(12) months of salary, fees and benefits Employee/Executive would otherwise
receive. In other words, employee shall under no circumstances receive less than
twelve (12) months of severance upon termination. For avoidance of doubt
Guaranteed Lock Up period and/or severance payment shall apply to any
termination or separation from the Company by means of sale of the Company or
substantial sale of all its assets.

 

Subsection (d) of section 5 shall be added as follows:

 

(d)   In the event of Termination of Employee or sale of the WPT from Company,
Executive and Company's arrangement with Trisara Ventures, shall continue
independent of any wrap of employment provided, however, the current maximum
yearly payment shall increase from $85,000 to $150,000 adjusted yearly to higher
of inflation or the deemed inflation rate of the Company).

(e)   Continuing Support Consultancy between WPT and Trisara Ventures, LLC.
Company and Employee acknowledge that Employee unique position and nearly
fifteen years experience provide valuable institutional knowledge for the
ongoing success of the WPT. Upon Termination of Employee after the

Guaranteed Lockup Period by WPT for any reason, the WPT and Company
automatically shall enter into a long term consulting agreement with Trisara
Ventures agrees to make employee available for general advice and consulting
from time to time on a non-exclusive non-full time basis and shall pay Trisara
$100,000 adjusted yearly to inflation from the date of this agreement. This
provision Section 5(e) shall extend beyond the Guaranteed Lock Up Period and
continue as long as permissible by law not to exceed Forty (40) years. Trisara
Ventures shall further guarantee that its Key Man, Adam Pliska will not take
full time employment with the World Series of Poker without written permission
of the WPT so long as such payment is made.

 

Section 12. Miscellaneous

The following sentence shall be added to the Agreement as Section 12.

 

"Section 12. In addition to the Company, the WPT shall fully guarantee all
payment obligation to Company

to Employee/Executive under this Agreement."

 

 

 



 1 

 

 

Signature Page to Amendment I Dated June, 2018.

 

 

Frank Ng

 

 

/s/ Frank Ng

CEO Ourgame International Holdings, Ltd.

 

 

Adam Pliska

 

/s/ Adam Pliska

Employee

 

 

Adam Pliska

 

/s/ Adam Pliska

For Trisara Ventures, LLC

 

 

 

Frank Ng for Eric Yang,

 

/s/ Frank Ng

Board Member, WPT Enterprises, Inc.

Companies Peerless, WPT Distribution, WPT Studios

 

 

 

 